PER CURIAM.
 Defendants appeal from a summary judgment directing specific performance of an earnest money agreement for sale of a residence. There is no dispute as to any material facts. We decide this case on two elementary principles of law: 1) where an offeree mails to his agent both an acceptance and a counteroffer and the agent submits only the acceptance to the offeror, the offeree is bound by his agent’s actions; and 2) the acceptance was not valid until the agent communicated it to the offeror — Restatement of Contracts § 64, Illustration 2 (1932).
Affirmed.